
	

114 HR 2316 IH: Self-Sufficient Community Lands Act
U.S. House of Representatives
2015-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2316
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2015
			Mr. Labrador (for himself, Mr. Young of Alaska, Mrs. Lummis, Mr. Amodei, and Mr. Gosar) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To generate dependable economic activity for counties and local governments containing National
			 Forest System land by establishing a demonstration program for local,
			 sustainable forest management, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Self-Sufficient Community Lands Act. 2.Purpose and definitions (a)PurposeThe purpose of this Act is to generate dependable economic activity for counties and local governments by establishing a demonstration program for local, sustainable forest management.
 (b)DefinitionsIn this Act: (1)Advisory committeeThe term Advisory Committee means the Advisory Committee appointed by the Governor of a State for the community forest demonstration area established for the State.
 (2)Community forest demonstration areaThe term community forest demonstration area means a community forest demonstration area established for a State under section 3. (3)National forest systemThe term National Forest System has the meaning given that term in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)), except that the term does not include the National Grasslands and land utilization projects designated as National Grasslands administered pursuant to the Act of July 22, 1937 (7 U.S.C. 1010–1012).
 (4)SecretaryThe term Secretary means the Secretary of Agriculture or the designee of the Secretary of Agriculture. (5)StateThe term State includes the Commonwealth of Puerto Rico.
				3.Establishment of community forest demonstration areas
 (a)Establishment required; time for establishmentSubject to subsection (c) and not later than one year after the date of the enactment of this Act, the Secretary of Agriculture shall establish a community forest demonstration area at the request of the Advisory Committee appointed to manage community forest demonstration area land in that State.
			(b)Covered land
 (1)Inclusion of national forest system landThe community forest demonstration areas of a State shall consist of the National Forest System land in the State identified for inclusion by the Advisory Committee of that State.
 (2)Exclusion of certain landA community forest demonstration area shall not include National Forest System land— (A)that is a component of the National Wilderness Preservation System;
 (B)on which the removal of vegetation is specifically prohibited by Federal statute; (C)National Monuments; or
 (D)over which administration jurisdiction was first assumed by the Forest Service under title III. (c)Conditions on establishment (1)Acreage requirementA community forest demonstration area must include at least 200,000 acres of National Forest System land. If the unit of the National Forest System in which a community forest demonstration area is being established contains more than 5,000,000 acres, the community forest demonstration area may include 900,000 or more acres of National Forest System land.
 (2)Management law or best management practices requirementA community forest demonstration area may be established in a State only if the State— (A)has a forest practices law applicable to State or privately owned forest land in the State; or
 (B)has established silvicultural best management practices or other regulations for forest management practices related to clean water, soil quality, wildlife or forest health.
 (3)Revenue sharing requirementAs a condition of the inclusion in a community forest demonstration area of National Forest System land located in a particular county in a State, the county must enter into an agreement with the Governor of the State that requires that, in utilizing revenues received by the county under section 7(b), the county shall continue to meet any obligations under applicable State law as provided under title I of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7111 et seq.) or as provided in the sixth paragraph under the heading FOREST SERVICE in the Act of May 23, 1908 (16 U.S.C. 500), and section 13 of the Act of March 1, 1911 (16 U.S.C. 500).
 (d)Treatment under certain other lawsNational Forest System land included in a community forest demonstration area shall not be considered Federal land for purposes of—
 (1)making payments to counties under the sixth paragraph under the heading FOREST SERVICE in the Act of May 23, 1908 (16 U.S.C. 500), and section 13 of the Act of March 1, 1911 (16 U.S.C. 500); or
 (2)title I. (e)Acreage limitationNot more than a total of 4,000,000 acres of National Forest System land may be established as community forest demonstration areas.
 (f)Recognition of valid and existing rightsNothing in this Act shall be construed to limit or restrict— (1)access to National Forest System land included in a community forest demonstration area for hunting, fishing, and other related purposes; or
 (2)valid and existing rights regarding such National Forest System land, including rights of any federally recognized Indian tribe.
				4.Advisory committee
 (a)AppointmentA community forest demonstration area for a State shall be managed by an Advisory Committee appointed by the Governor of the State.
 (b)CompositionThe Advisory Committee for a community forest demonstration area in a State shall include, but is not limited to, the following members:
 (1)One member who holds county or local elected office, appointed from each county or local governmental unit in the State containing community forest demonstration area land.
 (2)One member who represents the commercial timber, wood products, or milling industry. (3)One member who represents persons holding Federal grazing or other land use permits.
 (4)One member who represents recreational users of National Forest System land. (c)Terms (1)In generalExcept in the case of certain initial appointments required by paragraph (2), members of an Advisory Committee shall serve for a term of three years.
 (2)Initial appointmentsIn making initial appointments to an Advisory Committee, the Governor making the appointments shall stagger terms so that at least one-third of the members will be replaced every three years.
 (d)CompensationMembers of a Advisory Committee shall serve without pay, but may be reimbursed from the funds made available for the management of a community forest demonstration area for the actual and necessary travel and subsistence expenses incurred by members in the performance of their duties.
			5.Management of community forest demonstration areas
			(a)Assumption of management
 (1)ConfirmationThe Advisory Committee appointed for a community forest demonstration area shall assume all management authority with regard to the community forest demonstration area as soon as the Secretary confirms that—
 (A)the National Forest System land to be included in the community forest demonstration area meets the requirements of subsections (b) and (c) of section 3;
 (B)the Advisory Committee has been duly appointed under section 4 and is able to conduct business; and (C)provision has been made for essential management services for the community forest demonstration area.
 (2)Scope and time for confirmationThe determination of the Secretary under paragraph (1) is limited to confirming whether the conditions specified in subparagraphs (A) and (B) of such paragraph have been satisfied. The Secretary shall make the determination not later than 60 days after the date of the appointment of the Advisory Committee.
 (3)Effect of failure to confirmIf the Secretary determines that either or both conditions specified in subparagraphs (A) and (B) of paragraph (1) are not satisfied for confirmation of an Advisory Committee, the Secretary shall—
 (A)promptly notify the Governor of the affected State and the Advisory Committee of the reasons preventing confirmation; and
 (B)make a new determination under paragraph (2) within 60 days after receiving a new request from the Advisory Committee that addresses the reasons that previously prevented confirmation.
 (b)Management responsibilitiesUpon assumption of management of a community forest demonstration area, the Advisory Committee for the community forest demonstration area shall manage the land and resources of the community forest demonstration area and the occupancy and use thereof in conformity with this Act, and to the extent not in conflict with this Act, the laws and regulations applicable to management of State or privately owned forest lands in the State in which the community forest demonstration area is located.
			(c)Applicability of other federal laws
 (1)In generalThe administration and management of a community forest demonstration area, including implementing actions, shall not be considered Federal action and shall be subject to the following only to the extent that such laws apply to the State or private administration and management of forest lands in the State in which the community forest demonstration area is located:
 (A)The Federal Water Pollution Control Act (33 U.S.C. 1251 note). (B)The Clean Air Act (42 U.S.C. 7401 et seq.).
 (C)The Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.). (D)Federal laws and regulations governing procurement by Federal agencies.
 (E)Except as provided in paragraph (2), other Federal laws. (2)Applicability of Native American Graves Protection and Repatriation ActNotwithstanding the assumption by an Advisory Committee of management of a community forest demonstration area, the Native American Graves Protection and Repatriation Act (25 U.S.C. 3001 et seq.) shall continue to apply to the National Forest System land included in the community forest demonstration area.
				(d)Consultation
 (1)With indian tribesThe Advisory Committee for a community forest demonstration area shall cooperate and consult with Indian tribes on management policies and practices for the community forest demonstration area that may affect the Indian tribes. The Advisory Committee shall take into consideration the use of lands within the community forest demonstration area for religious and cultural uses by Native Americans.
 (2)With collaborative groupsThe Advisory Committee for a community forest demonstration area shall consult with any applicable forest collaborative group.
 (e)RecreationNothing in this section shall affect public use and recreation within a community forest demonstration area.
 (f)Fire managementThe Secretary shall provide fire presuppression, suppression, and rehabilitation services on and with respect to a community forest demonstration area to the same extent generally authorized in other units of the National Forest System.
 (g)Prohibition on exportAs a condition on the sale of timber or other forest products from a community forest demonstration area, unprocessed timber harvested from a community forest demonstration area may not be exported in accordance with subpart F of part 223 of title 36, Code of Federal Regulations.
			6.Distribution of funds from community forest demonstration area
 (a)Retention of Funds for ManagementThe Advisory Committee appointed for a community forest demonstration area may retain such sums as the Advisory Committee considers to be necessary from amounts generated from that community forest demonstration area to fund the management, administration, restoration, operation and maintenance, improvement, repair, and related expenses incurred with respect to the community forest demonstration area.
 (b)Funds to Counties or Local Governmental UnitsSubject to subsection (a) and section 8, the Advisory Committee for a community forest demonstration area in a State shall distribute funds generated from that community forest demonstration area to each county or local governmental unit in the State in an amount proportional to the funds received by the county or local governmental unit under title I of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7111 et seq.).
			7.Initial funding authority
 (a)Funding sourceCounties may use such sum as the counties consider to be necessary from the amounts made available to the counties under title I of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7111 et seq.) to provide initial funding for the management of community forest demonstration areas.
 (b)No restriction on use of non-Federal fundsNothing in this Act restricts the Advisory Committee of a community forest demonstration area from seeking non-Federal loans or other non-Federal funds for management of the community forest demonstration area.
			8.Payments to United States Treasury
 (a)Payment requirementAs soon as practicable after the end of the fiscal year in which a community forest demonstration area is established and as soon as practicable after the end of each subsequent fiscal year, the Advisory Committee for a community forest demonstration area shall make a payment to the United States Treasury.
 (b)Payment amountThe payment for a fiscal year under subsection (a) with respect to a community forest demonstration area shall be equal to 75 percent of the quotient obtained by dividing—
 (1)the number obtained by multiplying the number of acres of land in the community forest demonstration area by the average annual receipts generated over the preceding 10-fiscal year period from the unit or units of the National Forest System containing that community forest demonstration area; by
 (2)the total acres of National Forest System land in that unit or units of the National Forest System. 9.Termination of community forest demonstration area (a)Termination authoritySubject to approval by the Governor of the State, the Advisory Committee for a community forest demonstration area may terminate the community forest demonstration area by a unanimous vote.
 (b)Effect of terminationUpon termination of a community forest demonstration area, the Secretary shall immediately resume management of the National Forest System land that had been included in the community forest demonstration area, and the Advisory Committee shall be dissolved.
 (c)Treatment of undistributed fundsAny revenues from the terminated area that remain undistributed under section 6 more than 30 days after the date of termination shall be deposited in the general fund of the Treasury for use by the Forest Service in such amounts as may be provided in advance in appropriation Acts.
			
